Name: Commission Regulation (EEC) No 1836/86 of 12 June 1986 amending Regulation (EEC) No 685/69 as regards the date of taking over of butter bought in by intervention agencies
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy
 Date Published: nan

 13 . 6 . 86 Official Journal of the European Communities No L 158/57 COMMISSION REGULATION (EEC) No 1836/86 of 12 June 1986 amending Regulation (EEC) No 685/69 as regards the date of taking over of butter bought in by intervention agencies HAS ADOPTED THIS REGULATION :THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 1335/86 (2), and in particular Article 6 (7) thereof, Whereas Article 5 (6) of Commission Regulation (EEC) No 685/69 of 14 April 1969 on detailed rules of applica ­ tion for intervention on the market in butter and cream (3), as last amended by Regulation (EEC) No 2576/85 (4), defines the day of taking-over as the day on which the butter enters the refrigerated storage depot designated by the intervention agency ; Whereas experience gained has shown that that provision brings about abnormal situations featuring massive buying-in unwarranted by the actual conditions on the market ; whereas the provision in question should be amended accordingly ; Whereas the Management Committee for Milk and Milk products has not delivered an opinion within the time limit set by its chairman, Article 1 Regulation (EEC) No 685/69 is hereby amended as follows : 1 . Article 5 (6) is replaced by the following : '6 . For the purposes of this Regulation, the day of taking-over shall be the 60th day following the entry of the butter into the refrigerated storage depot desig ­ nated by the intervention agency.' 2. In Articles 4 and 6 ( 1 ), the words 'the day on which the intervention agency takes it over' and 'the day of taking-over' are replaced by the words 'the day on which it enters the refrigerated storage depot desig ­ nated by the intervention agency'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 June 1986. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148, 28 . 6 . 1968 , p. 13 . (2) OJ No L 119, 8 . 5. 1986, p. 19 . (3) OJ No L 90, 15 . 4. 1969, p. 12. b) OJ No L 246, 13 . 9 . 1985, p. 19 .